67 F.3d 291
76 A.F.T.R.2d 95-6799, 95-2 USTC  P 50,550
Harold T. Eisenman, Aldo Genova, Lucy Genova, SheilaGrossman, Marton Grossman, Catherine K. Hardwick, Donn Sand,Rosemarie Sand, Frank Sciara, Nancy Sciara, Donald Toresco,Marguerite Toresco, Harold Traub, Donna Traubv.Commissioner of Internal Revenue Service; Robert Borra,Michael A. Farina, Sandra Farina, Joseph Casser,Alda Casser, Irving Fish, Ilene Fish,Arthur Greenbaum, TheodoraGreenbaum, Paul Rowe, Michael
NOS. 95-7110, 95-7111
United States Court of Appeals,Third Circuit.
Sept 28, 1995

Appeal From:  U.S.T.C., Nos. 85-29996, 84-29586,
Jacobs, J., 102 T.C. 323


1
AFFIRMED.